Citation Nr: 1223538	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Entitlement to service connection for a temporomandibular joint (TMJ) disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from September 2002 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO rating decision that denied service connection for a TMJ disorder.  

In September 2011, the Board remanded this appeal to schedule the Veteran for a Travel Board hearing at the RO.  In May 2012, the Veteran testified at a Travel Board hearing at the RO.  


FINDING OF FACT

The Veteran's TMJ disorder began during active service.  


CONCLUSION OF LAW

A TMJ disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a TMJ disorder.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has a TMJ disorder that is related to service.  He specifically maintains that he was treated for TMJ problems during service and that he has had TMJ problems since service.  He reports that he suffered from popping, clicking, and swelling of his jaw during service.  He also indicates that his jaw would bleed on occasion from the swelling.  The Veteran states that those symptoms have continued since his period of service.  

As noted above, the Veteran had active service from September 2002 to September 2006.  

His service treatment records indicate that he was treated for jaw problems on occasions during service.  An April 2006 dental treatment entry notes that the Veteran presented with symptoms of a temporomandibular disorder.  The Veteran reported that he had popping and clicking of his jaw.  The examiner indicated that a temporomandibular disorder evaluation would be requested.  A May 2006 dental entry indicates that the Veteran underwent a temporomandibular disorder evaluation.  It was noted that the Veteran presented with complaints of clicking and popping on both sides of the jaw.  The examiner reported that the maximal incisal opening was 40 mm and that there were no restrictions of left and right lateral movement.  The examiner stated that the Veteran's masticatory muscles were tender to palpate.  The diagnosis was anterior disc displacement with reduction, myofascial spasm.  

A June 2006 medical record notes that the Veteran reported that he was recently treated for jaw pain.  He reported that he was seen at a dental clinic.  The reviewing examiner did not refer to any disorders.  On an August 2006 report of medical assessment at the time of the Veteran's separation from service, he reported, as to dental problems, that he had a TMJ disorder.  He also stated that he planned on seeking VA compensation for a TMJ disorder.  The reviewing examiner did not refer to any disorders.  An August 2006 treatment report notes that the Veteran was seen for a separation examination.  There was a notation that the objective examination was deferred.  The examiner indicated that the Veteran was released without limitations.  

Post-service private and VA treatment records show treatment for jaw problems, including a temporomandibular disorder.  

An October 2006 VA treatment entry reflects that the Veteran presented with bilateral TMJ problems for five months.  The Veteran reported that he was seen by the dental clinic during service, but that a guard was not made.  He complained of irritation and clicking with chewing.  The assessment was a chronic TMJ disorder.  

A May 2007 VA treatment report notes that the Veteran complaints included a chronic TMJ disorder.  The Veteran reported that he had no new complaints except for his TMJ problems.  He stated that he had still not received a night guard.  The assessment included a chronic TMJ disorder.  A subsequent May 2007 entry indicates that the Veteran received a dental occlusal guard.  No diagnoses were provided at that time.  

A December 2007 VA treatment report reflects that the Veteran reported that four months prior to getting out of the Air Force, he developed jaw pain and was diagnosed with a TMJ disorder.  He stated that he was evaluated and diagnosed with a TMJ disorder in North Carolina.  The Veteran indicated that his jaw would click when he opened his mouth.  It was noted that he denied that he had pain when talking or upon awakening in the morning.  The Veteran reported that when he would start eating breakfast, the pain would begin at his TMJ and rapidly spread to the whole side of his face.  He maintained that he also had frequent headaches and that the pain was severe.  The Veteran stated that he had occasionally noted some gum bleeding on the right side of his mouth.  It was noted that he denied that he had any other dental problems.  The assessment was a severe bilateral TMJ disorder.  

A December 2007 VA dental and oral examination report notes that the Veteran reported that he had a history of jaw clicking in his left TMJ upon opening his mouth since approximately March 2006.  He stated that he would have bleeding along the lower posterior teeth while eating about once a month.  The Veteran indicated that his lower left teeth started to bother him about two weeks ago and that he couldn't chew with those teeth for a week, but that they had returned to normal.  The diagnosis was no loss of teeth due to loss of substance of the body of the maxilla or the mandible.  The examiner reported that the Veteran had minimal bleeding upon periodontal probing which was consistent with gingivitis and not related to his TMJ, but rather to a lack of proper oral hygiene.  The examiner commented that the Veteran had bilateral clicking upon opening and closing his jaw which did not hinder him either while eating or with routine function.  

In a February 2008 addendum to the December 2007 VA dental and oral examination report, the examiner reported that a May 2006 entry in the Veteran's service treatment records was reviewed and that although the Veteran presented with tender masticatory muscles, no diagnosis of a TMJ disorder was provided at that time.  The examiner indicated that although the Veteran had bilateral clicking upon opening and closing his jaw, more than half the population had some TMJ noises during those motions.  The examiner commented that she was not able to diagnose a TMJ disorder at the December 2007 VA dental and oral examination.  

A May 2012 statement from P. Henrie, D.D.S., indicates that the Veteran exhibited symptoms of a chronic temporomandibular disorder.  

The Board observes that the Veteran's service treatment records show that he was treated for jaw problems during service.  Additionally, post-service private and VA treatment records reflect that the Veteran was treated for a TMJ disorder on several occasions.  The Board notes that October 2006, May 2007, and December 2007 VA treatment reports all relate diagnoses of a TMJ disorder.  The Board also observes that in a May 2012 statement, Dr. Henrie specifically indicated that the Veteran exhibited symptoms of a chronic temporomandibular disorder.  The Board notes that a VA examiner, pursuant to the December 2007 VA dental and oral examination, to include a February 2008 addendum, reported that she was not able to diagnose a TMJ disorder.  The Board observes, however, that the examiner's statement is not consistent with the other evidence of record.  Further, the Board observes that because the Veteran is competent to report jaw symptoms in service, continuous jaw symptomatology since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the Veteran's currently diagnosed TMJ disorder to his period of service.  See Davidson.  Moreover, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the evidence is in equipoise as to whether the Veteran has a TMJ disorder that had its onset during her period service.  Therefore, the Board finds that a TMJ disorder was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for a TMJ disorder is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


